Citation Nr: 1825924	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date of service connection earlier than September 30, 2015, for unspecified depressive disorder with alcohol use disorder and stimulant/cocaine disorder in early remission (herein psychiatric condition). 

2.  Entitlement to an effective date earlier than October 22, 2015, for a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1984 to February 1985 and in August 1992.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  Through an April 3, 2014, correspondence, the Veteran filed informal claims for: (a) entitlement to service connection for a psychiatric condition secondary to his service-connected lumbar spine condition; and (b) a TDIU.

2.  At least since April 3, 2014, the Veteran's psychiatric condition was at least as likely as not associated with his service-connected lumbar spine condition.

3.  At least since April 3, 2014, the Veteran's service-connected conditions have precluded obtaining and/or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria have been met for entitlement to an earlier effective date of April 3, 2014, but no earlier, for the psychiatric condition.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2017); 38 C.F.R. § 3.155 (2011) (repealed 2015).

2.  The criteria have been met for entitlement to an earlier effective date of April 3, 2014, but no earlier, for TDIU.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2017); 38 C.F.R. § 3.155 (2011) (repealed 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contended that the effective dates for his service-connected psychiatric condition and TDIU should, at least, be March 17, 2014, when he signed correspondence indicating an intent to file the claims of entitlement to service connection for the psychiatric condition and entitlement to a TDIU.  See February 2017 brief.  Based on the law and evidence discussed below, the Board finds that earlier effective dates are warranted for each, but only as far back as April 3, 2014, the date VA received the correspondence indicating his intent to file.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date a valid claim was received.  38 U.S.C. § 5110(a).  During the pendency of the appeal, the definition of what constitutes a valid claim changed.  Effective March 24, 2015, VA amended its regulations to require claims to be submitted on a standardized forms; however, this amendment only applies to claims or appeals filed on or after March 24, 2015.  79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  Claims or appeals pending before VA on that date are to be decided based on the regulations that existed prior to the amendment.  Id.  Prior to the amendment, informal claims were defined as written communications that requested a determination of entitlement, evidenced a belief in entitlement to a benefit, or indicated an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011) (repealed 2015).  Prior to the amendment, VA had an obligation to look at all communications that may be interpreted as applications or claims, both formal and informal, and identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

On March 17, 2014, the Veteran completed a VA Form 21-4138, in which he indicated that his back injury had a psychological effect on him and that he was unable to maintain employment due to excessive sick leave used for his service-connected lumbar spine issue.  See March 2014 statement.  VA received this statement on April 3, 2014.  See receipt date of April 3, 2014, in electronic claims folder.  Because the statement informally identified TDIU and psychiatric condition claims secondary to the service-connected lumbar spine condition, the Board has interpreted the statement as an informal claim for both benefits.  Servello, 3 Vet. App. at 198.  The relevant law clearly states that an effective date cannot be earlier than the date a claim was received (not necessarily the date listed on the form).  38 U.S.C. § 5110(a).  Although the Veteran dated his form on March 17, 2014, VA did not receive it until April 3, 2014; accordingly, the effective date is granted back to, but no earlier than, April 3, 2014.


ORDER

An effective date of April 3, 2014, but no earlier, for the psychiatric condition is granted. 

An effective date of April 3, 2014, but no earlier, for TDIU is granted. 



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


